      Case 20-40706-elm13 Doc 2 Filed 02/20/20                         Entered 02/20/20 15:30:19               Page 1 of 19
Leinart Law Firm
7920 Beltline Road
Suite 980
Dallas, Texas 75254

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Thomas Anthony Martin, Jr.                 xxx-xx-6823             §          Case No:
       1028 Bland Drive                                                   §
                                                                                     Date:        2/20/2020
       Arlington, TX 76010                                                §
                                                                          §          Chapter 13
                                                                          §
      Ashli Michelle Graham                       xxx-xx-4007
      1028 Bland Drive
      Arlington, TX 76010



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $355.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $21,300.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 20-40706-elm13 Doc 2 Filed 02/20/20                         Entered 02/20/20 15:30:19                 Page 2 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $355.00       per month, months    1       to   60    .

          For a total of    $21,300.00      (estimated " Base Amount ").
          First payment is due      3/21/2020       .
          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.
Attorney General's Office                                              $6,000.00       6.00%          Month(s) 4-60                       $123.07

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
      Case 20-40706-elm13 Doc 2 Filed 02/20/20                        Entered 02/20/20 15:30:19               Page 3 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
Flagship Credit Acceptance                         $11,244.78          $6,475.00       6.25%                                          Pro-Rata
2013 Nissan Altima

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Title Max Corp HQ                                                         $696.12      6.25%                                          Pro-Rata
2001 Buick Park Avenue

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
      Case 20-40706-elm13 Doc 2 Filed 02/20/20                       Entered 02/20/20 15:30:19               Page 4 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ad Astra Recovery                                                 $1,000.00
Ad Astra Recovery                                                   $242.00
Ambit Energy                                                          $0.00
American First Finance                                              $817.00
Asset Recovery Solutions                                              $0.00
Automax                                                               $0.00
Capital One                                                         $427.00
CBE Group                                                           $439.00
Ccooley Au                                                            $0.00
Comenity/MPRC                                                         $0.00
Credit Management, LP                                               $245.00
Enhanced Recovery Corp                                              $433.00
Enhanced Recovery Corp                                              $253.00
Envision Imaging                                                      $0.00


                                                                Page 4
      Case 20-40706-elm13 Doc 2 Filed 02/20/20                    Entered 02/20/20 15:30:19             Page 5 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

Envision Physicians Services                                   $1,515.00
Fingerhut                                                          $0.00
First Federal Credit Control                                     $603.00
First PREMIER Bank                                               $543.00
Flagship Credit Acceptance                                     $4,769.78 Unsecured portion of the secured debt (Bifurcated)
IC System, Inc                                                   $692.00
Innovative Recovery, INC                                       $1,221.00
Jefferson Capital Systems, LLC                                   $707.00
Medical Center of Arlington                                      $263.30
Midland Credit Management                                          $0.00
Navient Solutions Inc                                              $0.00
Naviet                                                         $4,851.00
Naviet                                                         $3,399.00
Naviet                                                           $454.00
Neighborhood Credit Union                                      $3,064.00
Neighborhood Credit Union                                        $150.00
Neighborhood Credit Union                                         $59.00
Neighborhood Credit Union                                          $0.00
NTTA                                                             $192.77
Paramount Recovery                                               $300.00
Paramount Recovery                                               $425.00
Princeton Jewelers                                               $699.99
RentDebt Automated Collections                                     $0.00
Rochester Apts                                                     $0.00
Spectrum/Charter Communications                                    $0.00
Speedy/Rapid Cash                                                  $0.00
Sprint                                                             $0.00
Texas Guaranteed Std Loan Corp                                     $0.00
Texas Guaranteed Std Loan Corp                                     $0.00
The Bureaus Inc                                                  $474.00
USDOE/GLELSI                                                   $6,431.00
Usdoe/glelsi                                                   $3,528.00
USMD Health System                                               $750.82

TOTAL SCHEDULED UNSECURED:                                    $38,948.66
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 5
      Case 20-40706-elm13 Doc 2 Filed 02/20/20                          Entered 02/20/20 15:30:19                 Page 6 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 20-40706-elm13 Doc 2 Filed 02/20/20                        Entered 02/20/20 15:30:19                 Page 7 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 7
      Case 20-40706-elm13 Doc 2 Filed 02/20/20                         Entered 02/20/20 15:30:19                Page 8 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.




                                                                  Page 8
      Case 20-40706-elm13 Doc 2 Filed 02/20/20                           Entered 02/20/20 15:30:19               Page 9 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.




                                                                  Page 9
     Case 20-40706-elm13 Doc 2 Filed 02/20/20                        Entered 02/20/20 15:30:19                Page 10 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                Page 10
     Case 20-40706-elm13 Doc 2 Filed 02/20/20                       Entered 02/20/20 15:30:19               Page 11 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
     Case 20-40706-elm13 Doc 2 Filed 02/20/20                       Entered 02/20/20 15:30:19               Page 12 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  20th day of February, 2020      :

(List each party served, specifying the name and address of each party)


Dated:           February 20, 2020                                        /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Ad Astra Recovery                                Automax                                          Enhanced Recovery Corp
xxx2071                                          xxxxxxxxxxxxxx1477                               xxxxx5964
7330 West 33rd Street North                      108 N Collins St                                 Attn: Bankruptcy
Suite 118                                        Arlington, TX 76011                              8014 Bayberry Road
Wichita, KS 67205                                                                                 Jacksonville, FL 32256


Ad Astra Recovery                                Capital One                                      Enhanced Recovery Corp
xxx4472                                          xxxxxxxxxxxx8574                                 xxxxx6053
7330 West 33rd Street North                      Attn: Bankruptcy                                 Attn: Bankruptcy
Suite 118                                        PO Box 30285                                     8014 Bayberry Road
Wichita, KS 67205                                Salt Lake City, UT 84130                         Jacksonville, FL 32256


Ambit Energy                                     CBE Group                                        Envision Imaging
PO Box 864589                                    xxxxxx0445                                       PO Box 975542
Plano, TX 75086                                  Attn: Bankruptcy                                 Dallas, TX 75397
                                                 PO Box 900
                                                 Waterloo, IA 50704


American First Finance                           Ccooley Au                                       Envision Physicians Services
xxxxxxxxxxxx0001                                 x3430                                            xxxxxxxxxx9664
Attn: Bankruptcy                                 10849 Composite Drive                            PO Box 99051
PO Box 565848                                    Dallas, TX 75220                                 Las Vegas, NV 89193-9051
Dallas, TX 75356


Asset Recovery Solutions                         Comenity/MPRC                                    Fingerhut
xxxx1799                                         xxxxxxxxxxxx6420                                 xxxxxxxxxxxx1656
2200 E Devon Ave. Ste. 200                       Attn: Bankruptcy                                 Attn: Bankruptcy
Des Plaines, IL 60018                            PO Box 182125                                    PO Box 1250
                                                 Columbus, OH 43218                               Saint Cloud, MN 56395


Attorney General's Office                        Credit Management, LP                            First Federal Credit Control
Child Support Div; BK Reporting                  xxxx8634                                         xxxx6197
Contact                                          Attn: Bankruptcy                                 Attn: Bankruptcy
OAG/CSD/Mail Code 38                             PO Box 118288                                    24700 Chagrin Blvd, Ste 205
P.O. Box 12017                                   Carrollton, TX 75011                             Cleveland, OH 44122
Austin, TX 78711-2017




                                                               Page 12
     Case 20-40706-elm13 Doc 2 Filed 02/20/20            Entered 02/20/20 15:30:19   Page 13 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

First PREMIER Bank                        Naviet                             RentDebt Automated Collections
xxxxxxxxxxxx7032                          xxxxxxxxxxxxxxxxxxx1118            xxxx3110
Attn: Bankruptcy                          Attn: Claims Dept                  Attn: Bankruptcy
PO Box 5524                               PO Box 9500                        2802 Opryland Dr
Sioux Falls, SD 57117                     Wilkes-Barr, PA 19773              Nashville, TN 37214


Flagship Credit Acceptance                Neighborhood Credit Union          Rochester Apts
xxxxxxxxxxxxx1001                         xxxxxxxx0051                       2617 Easam Circle
Attn: Bankruptcy                          Attn: Bankruptcy                   Arlington, TX 76012
PO Box 965                                PO Box 803476
Chadds Ford, PA 19317                     Dallas, TX 75380


IC System, Inc                            Neighborhood Credit Union          Spectrum/Charter Communications
xxxxx5573                                 xxxxxxxxxxxxx0031                  PO Box 790261
Attn: Bankruptcy                          Attn: Bankruptcy                   Saint Louis, MO 63179-0261
PO Box 64378                              PO Box 803476
Saint Paul, MN 55164                      Dallas, TX 75380


Innovative Recovery, INC                  Neighborhood Credit Union          Speedy/Rapid Cash
xx2868                                    xxxxxxxx0050                       Attn: Bankruptcy Dept.
Attn: Bankruptcy Dept                     Attn: Bankruptcy                   PO Box 780408
4230 LBJ Freeway Suite 400                PO Box 803476                      Wichita, KS 67278
Dallas, TX 75244                          Dallas, TX 75380


Jefferson Capital Systems, LLC            NTTA                               Sprint
xxxxxxxxx0003                             xxxxx2829                          PO Box 219554
Attn: Bankruptcy                          PO Box 660244                      Kansas City, MO 64121-9554
16 McLeland Road                          Dallas, TX 75266-0244
Saint Cloud, MN 56303


Medical Center of Arlington               Paramount Recovery                 Texas Guaranteed Std Loan Corp
xxxxx3635                                 xxxxxxxxxxxxx0299                  xxxxxxxxxxxxxxxxxx1601
PO Box 740782                             Attn: Bankruptcy                   Attn: Bankruptcy
Cincinnati, OH 45274-0782                 PO Box 23369                       PO Box 83100
                                          Waco, TX 76702                     Round Rock, TX 78683


Midland Credit Management                 Paramount Recovery                 Texas Guaranteed Std Loan Corp
6420                                      xxxxxxxxxxxxx3560                  xxxxxxxxxxxxxxxxxx1602
PO Box 301030                             Attn: Bankruptcy                   Attn: Bankruptcy
Los Angeles, CA 90030-1030                PO Box 23369                       PO Box 83100
                                          Waco, TX 76702                     Round Rock, TX 78683


Navient Solutions Inc                     Princeton Jewelers                 The Bureaus Inc
xxxxxxxxxxxxxxxxxxx0126                   3011 S. Cooper St. K511            xxxxx0404
Attn: Correspondence                      Arlington, TX 76015                Attn: Bankruptcy
PO Box 9640                                                                  650 Dundee Rd, Ste 370
Wilkes-Barr, PA 18773                                                        Northbrook, IL 60062




                                                     Page 13
     Case 20-40706-elm13 Doc 2 Filed 02/20/20   Entered 02/20/20 15:30:19   Page 14 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

Thomas Anthony Martin, Jr.
1028 Bland Drive
Arlington, TX 76010




Title Max Corp HQ
xxxxx-xxxx-xxxx4062
15 Bull St. Ste. 200
Savannah, GA 31401



USDOE/GLELSI
xxxxxxxxxxxx8581
Attn: Bankruptcy
PO Box 7860
Madison, WI 53707


Usdoe/glelsi
xxxxxxxxxxxx7581
Attn: Bankruptcy
PO Box 7860
Madison, WI 53717


USMD Health System
xxxxxxxx9664
6333 N. State Hwy. 161 Ste. 200
Irving, TX 75038




                                           Page 14
      Case 20-40706-elm13 Doc 2 Filed 02/20/20                          Entered 02/20/20 15:30:19                  Page 15 of 19
Leinart Law Firm
7920 Beltline Road
Suite 980
Dallas, Texas 75254

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Thomas Anthony Martin, Jr.                  xxx-xx-6823      §      CASE NO:
       1028 Bland Drive                                             §
       Arlington, TX 76010                                          §
                                                                    §
                                                                    §

        Ashli Michelle Graham                      xxx-xx-4007
        1028 Bland Drive
        Arlington, TX 76010



                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       2/20/2020
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $355.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $35.00                              $35.50
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $52.50                               $0.00
 Subtotal Expenses/Fees                                                                           $92.50                              $35.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $262.50                              $319.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Flagship Credit Acceptance           2013 Nissan Altima                   $11,244.78        $6,475.00           1.25%                 $80.94
 Title Max Corp HQ                    2001 Buick Park Avenue                  $696.12        $2,200.00           1.25%                 $27.50

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $108.44

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 20-40706-elm13 Doc 2 Filed 02/20/20                        Entered 02/20/20 15:30:19                Page 16 of 19
Case No:
Debtor(s):   Thomas Anthony Martin, Jr.
             Ashli Michelle Graham

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                   Collateral                          Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                   TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $108.44
      Debtor's Attorney, per mo:                                                                                                $154.06
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $108.44
      Debtor's Attorney, per mo:                                                                                                $211.06
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         2/20/2020

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 20-40706-elm13 Doc 2 Filed 02/20/20                   Entered 02/20/20 15:30:19             Page 17 of 19


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:    Thomas Anthony Martin, Jr.                                              CASE NO.
            Ashli Michelle Graham
                                                                                   CHAPTER        13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      2/20/2020                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Ad Astra Recovery                             Attorney General's Office                        Comenity/MPRC
7330 West 33rd Street North                   Child Support Div; BK Reporting                  Attn: Bankruptcy
Suite 118                                     Contact                                          PO Box 182125
Wichita, KS 67205                             OAG/CSD/Mail Code 38                             Columbus, OH 43218
                                              P.O. Box 12017
                                              Austin, TX 78711-2017

Ambit Energy                                  Automax                                          Credit Management, LP
PO Box 864589                                 108 N Collins St                                 Attn: Bankruptcy
Plano, TX 75086                               Arlington, TX 76011                              PO Box 118288
                                                                                               Carrollton, TX 75011



American First Finance                        Capital One                                      Enhanced Recovery Corp
Attn: Bankruptcy                              Attn: Bankruptcy                                 Attn: Bankruptcy
PO Box 565848                                 PO Box 30285                                     8014 Bayberry Road
Dallas, TX 75356                              Salt Lake City, UT 84130                         Jacksonville, FL 32256



Ashli Michelle Graham                         CBE Group                                        Envision Imaging
1028 Bland Drive                              Attn: Bankruptcy                                 PO Box 975542
Arlington, TX 76010                           PO Box 900                                       Dallas, TX 75397
                                              Waterloo, IA 50704



Asset Recovery Solutions                      Ccooley Au                                       Envision Physicians Services
2200 E Devon Ave. Ste. 200                    10849 Composite Drive                            PO Box 99051
Des Plaines, IL 60018                         Dallas, TX 75220                                 Las Vegas, NV 89193-9051
      Case 20-40706-elm13 Doc 2 Filed 02/20/20             Entered 02/20/20 15:30:19   Page 18 of 19


                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE:   Thomas Anthony Martin, Jr.                                  CASE NO.
           Ashli Michelle Graham
                                                                       CHAPTER    13

                                             Certificate of Service
                                             (Continuation Sheet #1)

Fingerhut                               Leinart Law Firm                     Paramount Recovery
Attn: Bankruptcy                        11520 N. Central Expressway          Attn: Bankruptcy
PO Box 1250                             Suite 212                            PO Box 23369
Saint Cloud, MN 56395                   Dallas, Texas 75243                  Waco, TX 76702



First Federal Credit Control            Medical Center of Arlington          Princeton Jewelers
Attn: Bankruptcy                        PO Box 740782                        3011 S. Cooper St. K511
24700 Chagrin Blvd, Ste 205             Cincinnati, OH 45274-0782            Arlington, TX 76015
Cleveland, OH 44122



First PREMIER Bank                      Midland Credit Management            RentDebt Automated Collections
Attn: Bankruptcy                        PO Box 301030                        Attn: Bankruptcy
PO Box 5524                             Los Angeles, CA 90030-1030           2802 Opryland Dr
Sioux Falls, SD 57117                                                        Nashville, TN 37214



Flagship Credit Acceptance              Navient Solutions Inc                Rochester Apts
Attn: Bankruptcy                        Attn: Correspondence                 2617 Easam Circle
PO Box 965                              PO Box 9640                          Arlington, TX 76012
Chadds Ford, PA 19317                   Wilkes-Barr, PA 18773



IC System, Inc                          Naviet                               Spectrum/Charter Communications
Attn: Bankruptcy                        Attn: Claims Dept                    PO Box 790261
PO Box 64378                            PO Box 9500                          Saint Louis, MO 63179-0261
Saint Paul, MN 55164                    Wilkes-Barr, PA 19773



Innovative Recovery, INC                Neighborhood Credit Union            Speedy/Rapid Cash
Attn: Bankruptcy Dept                   Attn: Bankruptcy                     Attn: Bankruptcy Dept.
4230 LBJ Freeway Suite 400              PO Box 803476                        PO Box 780408
Dallas, TX 75244                        Dallas, TX 75380                     Wichita, KS 67278



Jefferson Capital Systems, LLC          NTTA                                 Sprint
Attn: Bankruptcy                        PO Box 660244                        PO Box 219554
16 McLeland Road                        Dallas, TX 75266-0244                Kansas City, MO 64121-9554
Saint Cloud, MN 56303
      Case 20-40706-elm13 Doc 2 Filed 02/20/20          Entered 02/20/20 15:30:19    Page 19 of 19


                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE:   Thomas Anthony Martin, Jr.                                CASE NO.
           Ashli Michelle Graham
                                                                     CHAPTER    13

                                           Certificate of Service
                                           (Continuation Sheet #2)

Texas Guaranteed Std Loan Corp
Attn: Bankruptcy
PO Box 83100
Round Rock, TX 78683



The Bureaus Inc
Attn: Bankruptcy
650 Dundee Rd, Ste 370
Northbrook, IL 60062



Thomas Anthony Martin, Jr.
1028 Bland Drive
Arlington, TX 76010




Title Max Corp HQ
15 Bull St. Ste. 200
Savannah, GA 31401




USDOE/GLELSI
Attn: Bankruptcy
PO Box 7860
Madison, WI 53707



Usdoe/glelsi
Attn: Bankruptcy
PO Box 7860
Madison, WI 53717



USMD Health System
6333 N. State Hwy. 161 Ste. 200
Irving, TX 75038
